DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments filed on 02/24/2021 have been fully considered hut they are not persuasive for the following reasons:
Applicant argues that Ruffin! does not disclose “comparing progress, through the content, by a first user of the plurality of users to a progress, through the content, by a second user of the plurality users; and causing display of a content recommendation that is based on the comparing”. However, Ruffini discloses (on col. 10 lines 15-40) Related party analysis engine 532 may recommend a content item or a channel to a user based data/information about the user's friends, family members, and/or relatives as well as the user. For each of user's friends, relatives, and/or family members (i.e., for each member of the user's relationship tree), related party analysis engine 532 may obtain a ranked list of content items/channels. Furthermore, given the lists of contents/channels for the members of the relationship tree, related party analysis engine 532 may determine rankings of the contents/channels in the list, for the user, based on the user's relationship to the related parties that may have interest in the content items/channels.  For example, assume that a first user, John, is related to a second user, Lisa. Assume that John may like content items #3 and #4 and (e.g., score of 1 and 0.8, based on information about John alone) and Lisa may like content item #4 (e.g., score of 1, based on information about Lisa alone). Given Lisa's relationship two John, content items #1 and #2 may be re-ranked.  For example, assume a score for a content item, for John, taking others into consideration is given by: Xo=a score for a 
	Applicant argues that Ruffin! does not disclose “wherein the content recommendation comprises a recommendation, to the second user, not to begin playback of a portion of the content that is subsequent to the progress by the second user”. However, Ruffini discloses (on col. 1 lines 53-66, col. 3 lines 30-50, col. 10 lines 15-40) related party analysis engine 532 may recommend a content item or a channel to a user based data/information about the user's friends, family members, and/or relatives as well as the user. For each of user's friends, relatives, and/or family members (i.e., for each member of the user's relationship tree), related party analysis engine 532 may obtain a ranked list of content items/channels. Furthermore, given the lists of contents/channels for the members of the relationship tree, related party analysis engine 532 may determine rankings of the contents/channels in the list, for the user, based on the user's relationship to the related parties that may have interest in the content items/channels.  For example, assume that a first user, John, is related to a second user, Lisa. Assume that John may like content items #3 and #4 and (e.g., score of 1 and 0.8, based on information about John alone) and Lisa may like content item #4 (e.g., score of 1, based on information about Lisa alone). Given Lisa's relationship two John, content items #1 and #2 may be re-ranked.  For example, assume a score for a content item, for John, taking others into consideration is given by: Xo=a score for a content item X for John (XJ)+k.times.score for content item J for Lisa (XL), where k is a 
Applicant argues that Ruffin! does not disclose “blocking, from display to the first user, a second portion of the social medial  page”. However, Ruffini discloses (on col, 1 lines 53-66, col.3 lines 30-50} Content suggestion system 132 may collect information from social media system 128 and provider network 130. The information from provider network 130 may include cloud data (e.g., amount of data uploaded/downloaded in a period of time), what content the user downloaded or uploaded, business Intelligence (e,g., what content the user purchased), users presence information, users viewing history (e.g., what movies/television shows the user viewed), what movies/programs are stored at the user's set-top box, etc. The information from social media system may include, for example, indications of user’s likes or dislikes and a list of user's friends and family members. Content suggestion system 132 may use the information to determine a list of content items and/or channels that the user may wish to view.  Content suggestion system 132 may present the user with the list, for example, via VSO 120, router 104, set-top box 108, and television 112. In response, the user may select one or more of the channels In the list for a la carte programming. Alternatively or additionally, the user may select one or more of the channels/content items for viewing or recording.
Applicant argues that Ruffin! does not disclose “blocking, from display to the first user, a post associated with a portion of the content that is subsequent to the progress by the first user”. However, Ruffini discloses (on col. 9 lines 8-col. 10 lines 40) Viewing 
Applicant argues that Ruffin! does not disclose “causing display of a status bar indicating a progress by at least one of the plurality of users”. However, Ruffini discloses (on col. 3 lines 15-65) Social media system 128 may provide platform and infrastructure 
Applicant argues that Ruffin! does not disclose “a reminder for the first user to view the content to catch up to the second user”. However, Ruffini discloses (on col. 3 lines 53-65, col. 9 lines 50-col. 10 lines 15) In some implementations, content inference engine 530 may take into consideration a user's viewing habits/schedule. For example, assume that the user usually watches television 112 during time slots 7:00-8:00 p.m. (time slot #1), 8:00-9:00 p.m. (time slot #2), and 9:00-10:00 p.m. (time slot #3). Also, assume the order of time slots in which the user views most programs is: time slot #2, time slot #3, and time slot #1 and the corresponding weights are: 1, 0.7, and 0.3, respectively.  Continuing with the preceding example, assume that content item #1 is played 100% of time in time slot #2 and content item #2 is played 100% of time in time slot #1. For content item #1, the weighted score is then 1.0.times.1=1. For content item #2, the weighted score is: 0.3.times.1.1=0.33. Thus, by taking the user's schedule into consideration, content item #1 would be ranked higher than content item #2.  In some instances, content inference engine 530 may perform analysis to rank a list of channels. 
Applicant argues that Ruffin! does not disclose “limiting the content recommendation to a maximum number of episodes subsequent to the latest  watched episode”. However, Ruffini discloses (on col. 9 lines 8-col. 10 lines 15) Viewing history analyzer 526 may use information, from VSO 120 and provider network 130, to identify what content items a user may wish to view. For example, based on a user's viewing history, viewing history analyzer 526 may identify a first set of content items (e.g., television series, a movie, and/or a sporting event recording, etc.) that the user viewed. Viewing history analyzer 526 may then fetch metadata for the first set of content items, and identify a second set of content items whose metadata match the metadata of the first set of content items.   In addition, viewing history analyzer 526 may identify time slots (e.g., in a particular day of a week) at which the user is most likely to view a content item or a particular type of content item. For example, viewing history analyzer 526 may determine that the user likes to watch a sporting event on Monday at 9:00 p.m.  Content inference engine 530 may receive a list of content items, from books analyzer 
Applicant argues that Ruffin! does not disclose “  wherein the content recommendation comprises a recommendation to begin playback of the content at a start point that is based on the least progress”. However, Ruffini discloses (on col. 10 lines 15-40) Related party analysis engine 532 may recommend a content item or a channel to a user based data/information about the user's friends, family members, and/or relatives as well as the user. For each of user's friends, relatives, and/or family members (i.e., for each member of the user's relationship tree), related party analysis engine 532 may obtain a ranked list of content items/channels. Furthermore, given the lists of contents/channels for the members of the relationship tree, related party analysis 
Applicant argues that Ruffin! does not disclose “determining, based on the comparison of playback progresses a least playback progress of the playback progresses of the plurality of users; and causing display of a content recommendation that is based on the least playback progress”. However, Ruffini discloses (on col. 10 lines 15-40) Related party analysis engine 532 may recommend a content item or a channel to a user based data/information about the user's friends, family members, and/or relatives as well as the user. For each of user's friends, relatives, and/or family members (i.e., for each member of the user's relationship tree), related party analysis engine 532 may obtain a ranked list of content items/channels. Furthermore, given the lists of contents/channels for the members of the relationship tree, related party analysis engine 532 may determine rankings of the contents/channels in the list, for the user, 
Applicant argues that Ruffin! does not disclose “wherein the content comprises a series of episodes, and the second portion of the social media page comprises a post associated with an episode, of the series of episodes, that has not been watched by the first user”. However, Ruffini discloses (on col. 9 lines 8-col. 10 lines 15) Viewing history analyzer 526 may use information, from VSO 120 and provider network 130, to identify what content items a user may wish to view. For example, based on a user's viewing history, viewing history analyzer 526 may identify a first set of content items (e.g., television series, a movie, and/or a sporting event recording, etc.) that the user viewed. Viewing history analyzer 526 may then fetch metadata for the first set of content items, and identify a second set of content items whose metadata match the metadata of the first set of content items.   In addition, viewing history analyzer 526 may identify time slots (e.g., in a particular day of a week) at which the user is most likely to view a 
	Applicant argues that Ruffin does not disclose “causing display, to the group of  users, of a group content recommendation to begin playback of the content at a start point that is based on the least progress”. Stepanov, however, teaches feedback component can be utilized to generate feedback which can suggest future media content for viewing on viewing device. As mentioned, one or movie viewers can have the movies recommended to them altered based on determining termination of viewing, 
Applicant argues that Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 182 USPVV 541,550-51 (GCPA 1989).
                                       Claim Rejections - 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

3.	Claims 18, 21-27, 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael P. Ruffini (US 9832501).
As per claim 18, Ruffini teaches "a method comprising:
"determining a plurality of users associated with a content service account.” (col 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"causing display, for a program guide, of a graphic representation of content,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"determining, tor each of the plurality of users, a corresponding progress through the content,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"comparing a progress, through the content, by a first user of the plurality of users to a progress, through the content, by a second user of the plurality of users,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24); and
"causing display of a content recommendation that is based on the comparing,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 21, Ruffini further shows "wherein the comparing comprises determining that the progress by the first user is behind the progress by the second user, wherein the content recommendation comprises a recommendation, to the second user, not to begin playback of a portion of the content that is subsequent to the progress by the second user,“(col. 12 lines 42-80, col. 9 lines 8-24).

"causing display of the first portion of the social media page associated with the first user,” (col. 3 lines 30-50).
As per claim 23, Ruffini further shows "blocking, from display to the first user a post associated with a portion of the content that is subsequent to the progress by the first user/1 (col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 24, Ruffini further shows "causing display of a status bar indicating a progress by at least one of the plurality of users," (col, 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 25, Ruffini further shows "wherein the comparing comprises determining that the progress by the first user is behind the progress by the second user, and wherein the content recommendation comprises: a reminder for the first user to view the content to catch up to the second user," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 26, Ruffini further shows "wherein the content comprises a series of episodes, and the method further comprises determining the content recommendation by:

“determining a latest watched episode, of the series of episodes, that the first user has watched,” (col. 3 lines 8-24, cob 12 lines 42-80, col. 9 lines 8-24); and
“limiting the content recommendation to a maximum number of episodes subsequent to the latest watched episode,” (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 27, Ruffini further shows “determining a least progress of the progresses of the plurality of users, wherein the content recommendation comprises a recommendation to begin playback of the content at a start point that is based on the least progress," (col. 3 lines 8-24, col. 12 lines 42-80, col, 9 lines 8-24).
As per claim 41, Ruffini teaches “a method comprising";
"determining a plurality of users associated with a content service account," (col. 12 lines 42-80, col, 9 lines 8-24);
"causing display, for a program guide, of a graphic representation of content," (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"determining, for each of the plurality of users, a corresponding playback progress through the content,” (col, 3 lines 30-50, col. 12 lines 42-80, col, 9 lines 8-24);

 “causing display of the first portion of the social media page associated with the first user,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 42, Ruff ini further shows “wherein the second portion of the social media page comprises   
a post associated with a portion of the content that is subsequent to the playback progress by the first user,’ (col. 12 lines 42-80, col. 9 lines 8-24)
As per claim 43, Ruffins further shows “comparing playback progresses, through the content, by the plurality of users,” (col. 12 lines 42-80, col. 9 lines 8-24);
“determining, based on the comparison of playback progresses, a least playback progress of the playback progresses of the plurality of user,” (col. 12 lines 42-80, col.
9 lines 8-24); and
“causing display of a content recommendation that is based on the least playback progress,” (col. 12 lines 42-80, col. 9 lines 8-24).

 “determining a user, of the plurality of users, having a least progress through the series of episodes," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24);
 “determining a latest watched episode, of the series of episodes, that the user has watched/' (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24); and
“limiting the content recommendation to a maximum number of episodes subsequent to the latest 'watched episode/’ (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 45, Ruffini further shows "wherein the content comprises a series of episodes, and the second portion of the social media page comprises a post associated with an episode, of the series of episodes, that has not been watched by the first user," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 46, Ruffini further shows "causing display of a content recommendation comprising a reminder for one of the plurality of users to catch up to at least one of the other users of the plurality of users," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 47-50, 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruffini (US 9832501) in view of Stepanov (US-20140201766-A1)
As per claim 47, Ruffins teaches “determining a group of users associated with a content service account; and determining, for each user of the group of users, a corresponding progress through content.” (Ruffini, col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
Ruffini does not appear to expressly disclose “determining a least progress of the progresses of the group of the users; and causing display, to the group of users, of a group content recommendation to begin playback of the content at a start point that is based on the least progress”.
	Stepanov, however, teaches feedback component can be utilized to generate feedback which can suggest future media content for viewing on viewing device. As mentioned, one or movie viewers can have the movies recommended to them altered based on determining termination of viewing, and further, associating timestamps with viewers comments. Hence, viewers who indicate `indie honor` in their profile, (e.g., via input component) can be recommended Movie X for future viewing.  Movie X may continue to be presented for viewing by viewers who find particular content distasteful, inappropriate for a particular viewing group/age, etc. (fig. 4, [0028], [0034], [0038]).    

As per claim 48, Ruffini/Stepanov teaches "wherein the content comprises a series of episodes, and the method further comprises":
determining the group content recommendation by:
"determining a first user, of the group of users, having a least progress through the series of episodes/ (Ruffini, col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24);
“determining a latest watched episode, of the series of episodes, that the first user has watched,” (Ruffini, col. 3 lnes 8-24, col. 12 lines 42-80, col. 9 lines 8-24); and
“limiting the group content recommendation to a maximum number of episodes subsequent to the latest watched episode," (Ruffini, col. 3 lines 8-24, col. 12 lines 42-80, col, 9 lines 8-24).
As per claim 49, Ruffini/Stepanov teaches "based on a progress, through the content, by a first user of the group of users, selecting a portion of a social media page associated with the first user,” (Ruffini, col, 3 lines 30-50); and
“causing display of the portion of the social media page associated with the first user,” (Ruffini, col, 3 lines 30-50).

As per claim 52, Ruffini/Stepanov teaches “wherein the group content recommendation comprises: a reminder for one user of the group of users, who has made the least progress to view the content to catch up to at least one of the other users of the group of users," (Ruffini, col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).

Allowable Subject Matter
6.	Claim 51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

.                                                
                                                          
                                                                  



                                                                      Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                           







Contact Information
8.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 06, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153